Citation Nr: 1735235	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-13 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 2001 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a psychiatric disorder.  The Veteran's psychiatric disorder includes various psychiatric diagnoses, including depressive disorder Not Otherwise Specified (NOS); PTSD; anxiety; anxiety secondary to PTSD; unspecified trauma; and stressor related disorder.  Accordingly, the issue on appeal has been characterized as a psychiatric disorder to expand the scope of the Veteran's claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled); McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Board notes that the Veteran has been diagnosed with various psychiatric disorders during the course of this appeal.  A current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain, 21 Vet. App. at 321.  However, service treatment records are negative for complaints or treatment for any psychiatric disorder.

In December 2009, the Veteran submitted a reconsideration request for his service connection claim for PTSD.  Here he wrote that he was struck by mortars and a roadside bomb.  

In May 2012, the Veteran submitted a Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD).  He wrote that while on active duty and serving abroad, he experienced several in-service stressors that contributed to his PTSD.  He stated that he was in an underground bunker and missiles were visible overhead and close to the base where he was posted; that a trailer mount generator flipped over by an improvised device in the road and his duties included retrieving the wrecked trailer while the convoy was fired upon; that his convoy was attacked by an improvised explosive device (IED) while driving along the road; and that he experienced mortar attacks while camped at an Iraqi air base. 

The Veteran was afforded a VA examination in November 2012.  Following a thorough examination of the Veteran, the VA examiner diagnosed him with depressive disorder NOS.  The VA examiner opined that the Veteran did not endorse symptoms meeting the criteria for a diagnosis of PTSD, nor could he find such symptoms in the Veteran's medical records.  

In the Veteran's VA Form-9, Appeal to the Board of Veterans' Appeals, the Veteran wrote that the November 2012 VA examiner was incorrect and he did not have depression.  Rather, he suffered from PTSD, due to the in-service stressors he wrote in his May 2012 Statement in Support of Claim discussed above.

In December 2015, a former roommate of the Veteran's during active duty, B.S.B., submitted a buddy statement confirming the IED attack on their convoy.  He additionally wrote that the Veteran "was still visibly shaken when we reached our destination" due to the IED attack.  See December 4, 2015 Letter from B.S.B.

Upon review, the Board finds the November 2012 VA examination as inadequate because it does not explicitly address the Veteran's contentions.  On remand, an addendum medical opinion must address whether the Veteran's acquired psychiatric disorder is directly due to military service, based on the in-service stressors provided by the Veteran and B.S.B.  Although the Veteran's service treatment records and service personnel records do not confirm his reported in-service stressors, the buddy statement confirming that the Veteran was visibly disturbed by the IED attack, confirms the Veteran's contentions and is acknowledged.

Once VA has provided an examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As for VA records, the claims file currently includes treatment records from the Montgomery VA medical center (VAMC).  However, more recent records from this facility may exist.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether these records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran at the Montgomery VAMC, dated since September 2016.  The RO must follow the current procedures prescribed in 38 C.F.R, § 3.159 as regards requests for records from Federal facilities.

Finally, the Board notes that it is VA's duty to assist the Veteran in obtaining treatment records relevant to his claim.  38 C.F.R. § 3.195(c)(1)-(2) (2013).  On remand, ongoing, non-duplicative records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran from Montgomery VAMC dated since September 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining matters on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matters within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file; arrange to obtain from a VA psychiatrist who has not previously examined the Veteran. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion should include discussion of the Veteran's documented medical history and assertions.

The examiner is directed to explicitly comment on the Veteran's lay assertions from his various submissions regarding the Veteran's experiences that started his psychiatric disorders.  Specifically, the examiner must comment on the following statements:

(a)  that he witnessed missiles flying overhead and close by while hiding in a bunker, and that he was sure he would die, after recently arriving in Iraq.

(b)  that he experienced mortar attacks while staying overnight at Camp Anaconda by insurgents.

(c)  that his convoy had an IED explode in a road median while they were driving past, and that he was nearly thrown off because he was sitting in the back of the vehicle on a regular foldout chair, and the Humvee swerved.

The examiner should provide an opinion as to whether there is a relation between the assertions discussed above and the etiology of any psychiatric disorders diagnosed during the pendency of the appeal.

A complete rationale for all opinions expressed must be provided.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




